DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment dated 7-1-2022 is acknowledged.
	Claims included in the prosecution are 1-9.
	The following are the rejections.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suvenprakorn (US 2004/0224012) or Wang, Wheatley 757, 556, Suvenprakorn or Panzner each in combination with Unger (US 2005/0123482) and Bolotin (US 2004/0156891)...
	Suvenprakorn discloses a method of preparation of multilamellar liposomes containing a pharmaceutical agent and mixing with solution containing alginate or chitosan and cross linking with an inorganic salt such as calcium chloride. The cross-linked beads are washed indicating the removal of the free agent and also the excess of cross-linking agent (Abstract, 0060-0067 and claims). Instant claims recite the diameter to be at least 200 nm; since multilamellar liposomes have diameters more than 200 nm, the reference meets the requirements of instant claims. 
	Wang discloses liposomes containing calcitonin or insulin which in turn are embedded in cross-linked alginate and chitosan with calcium chloride. The process involves the preparation of liposomes containing the active agent and mixing it with alginate solution and the cross-linking of the polymer is performed by the addition of calcium ions. The external solution is removed. (0033, 0036, Examples 1, 4-7, 12, 37 and 51). 
	Wheatley discloses liposomes embedded in cross-linked gelatin or agar. The cross-linking is performed using calcium ions.  The liposomes taught include multilamellar and large unilamellar liposomes. The process involves the preparation of liposomes containing the active agent and mixing it with alginate solution and the cross-linking of the polymer is performed by the addition of calcium ions.  (Abstract, Figures, col. 6,  line 8 through col. 7, line 7, col. 8, line 59 through col. 9, line 39 and claims).
Wheatley in 556 similarly discloses liposomes embedded in cross-linked alginate (cross-linked with calcium ions) and a method of preparation (col. 2, line 66 through col. 3, line 42, col. 5, line 46 through col. 6, line 66 and claims).
	Panzner discloses liposomes embedded in cross-linked polymers containing alginate. The liposomes contain an active agent. The sizes disclosed are 50 nm to 10 microns (Abstract, col. 3, line 26 through col. 5, line 64, col. 7, lines 37-48, Examples).

	What is lacking in Suvenprakorn, Wang, Wheatley and Panzner is the teaching of the components making up the liposomes. and encapsulated active agent such as bupivacaine.
	Unger teaches liposomal compositions to encapsulate active agents such as bupivacaine in liposomes with gel to liquid state phospholipids above the body temperature. The liposomes are made from DSPC or DPPC and cholesterol (0009, 0100-0101, 0104, 0136, 0141, 0204, 0256). 
	Bolotin teaches that the release of bupivacaine from hydrogenated phosphatidylcholine/cholesterol liposomes (higher gel to liquid transition state) than from DMPC/cholesterol liposomes (lower gel to liquid transition state). The phospholipids with higher transition temperature also taught includes DSPC (Abstract, 0030, 0041 and 0053).
	It would have been obvious to one of ordinary skill in the art to prepare liposomes with phospholipids with a gel to liquid state transition temperature higher than body temperature in order to release active agents such as bupivacaine since it is not released prematurely.
Since the outside medium and internal medium in these references is the same, one would assume the osmolarity to be the same. Assuming that they are different, it is deemed obvious to one of ordinary skill in the art to change the osmolarity inside the liposomes and outside the liposomes, depending upon the purpose and such a skill is within the skill of the art of liposomes. Similarly, whether to remove the unencapsulated active agent or not is dependent on the purpose for which the liposomes are used (unencapsulated active agent will serve as the immediate release agent) and it is therefore, within the skill of the art to remove the unencapsulated agent if necessary to desired percentages. The references do not teach all of the claimed sizes for the liposomes. However, in the absence of showing the criticality the sizes of the liposomes are manipulatable parameters since various techniques like sonication and extrusion to reduce the sizes of liposomes after hydrating the phospholipid with an aqueous medium are well-known in the art of liposomes. 
3.	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suvenprakorn (US 2004/0224012) or Wang, Wheatley 757, 556, Suvenprakorn or Panzner each in combination with Unger (US 2005/0123482) and Bolotin (US 2004/0156891)as set forth above, further in view of Popescu (5,009,819) or Richer (4,877,619).
The teachings of Wang, Wheatley, 757, 556, Suvenprakorn, Panzner Unger and Bolotin  have   been discussed above. It would appear from the references that the unencapsulated active agent is removed from the external medium. Assuming that the active agent is still present in the prior art compositions, it is deemed obvious to one of ordinary skill in the art to remove the active agent if desired, since both Popescu and Richer teach that the unencapsulated active agent can be removed by centrifugation followed by decantation (Abstract and col. 5, lines 11-19 of Popescu; Example 2 of Richer).
	
	Applicant’s arguments and the submitted affidavit have been fully considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612